Per Curiam:

This matter involves a review of findings by the Board of Commissioners on Grievances and Discipline (Board) that respondent, a member of the Bar of this State since 1972, was guilty of neglecting a legal matter entrusted to him in vio*280lation of DR 6-101(A)(3), which resulted in serious adverse result for his client. The Board has recommended that he be permanently disbarred from the practice of law.
Respondent was previously publicly reprimanded by this Court for misconduct upon findings that he “violated DR 6-101(A)(2) and (3) by handling a legal matter without preparation adequate in the circumstances and by neglecting a legal matter entrusted to him.” 276 S. C. 242, 277 S. E. (2d) 602.
Respondent was employed in this matter to defend a client in civil litigation growing out of an automobile accident. The summons and complaint, which had been served on the client, was placed with respondent for attention. He obtained an extension of time in which to plead and indicated to opposing counsel that he was forwarding a copy of the pleadings to his client’s insurance carrier. Thereafter, despite notices by opposing counsel of the expiration of the extension granted, respondent through gross neglect failed to file any responsive pleadings for his client and failed to forward a copy of the pleadings to the insurance carrier. The result was that a default judgment was entered against the client in the amount of fifty thousand ($50,000.00) dollars and the insurance carrier denied coverage because of lack of notice.
The record shows no explanation for respondent’s failure to properly represent his client.
This and the prior conduct of respondent indicates a callous disregard of the obligations of the attorney-client relationship; and we agree with the recommendation of the Board that respondent be permanently disbarred from the practice of law.
It is, therefore, ordered that respondent be, and hereby is, disbarred from the practice of law. He shall within five (5) days from the service of this order surrender his license to practice law to the Clerk of the Supreme Court for cancellation.